Title: James Madison to Samuel H. Smith, 2 February 1827
From: Madison, James
To: Smith, Samuel Harrison


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Feby. 2. 1827
                            
                        
                        I have received, with your favour of Jany. 24, a copy of your biographical Memoir of Ths. Jefferson,
                            delivered before the Columbian Institute, and I can not return my thanks without congratulating the Institute, on its
                            choice of the hand to which the preparation of the Memoir was assigned. The subject was worthy of the Scientific and
                            Patriotic Body which espoused it, and the manner in which it has been treated, worthy of the subject. The only blemishes
                            to be noted on the face of the Memoir are the specks, in which the partiality of the friend betrays itself towards one of
                            the names occasionally mentioned.
                        I have great respect for your suggestion with respect to the reason for making public what I have preserved
                            of the proceedings of the Revolutionary Congress, and the General Convention of 1787. But I have not yet ceased to think
                            that publications of them, posthumous to others as well myself, may be most delicate, and most useful too, if to be useful
                            at all. As no personal or party views can then be imparted, they will be read with less of personal or party feelings, and
                            consequently with whatever profit may be promised by them. It is true also that after a certain date, the older such
                            things grow, they more they are relished as new; the distance of time like that of space from which they are received,
                            giving them that attractive character.
                        It cannot be very long however, before the living obstacles to the forthcomings in question will be removed.
                            Of the members of Congress during the period embraced, the lamps of all are extinct, with the exception I believe of Rd.
                            Peters & myself, and of the signers of the Constitution, of all but R. King, Wm. Few & myself; and of the
                            lamps still burning none, can be far from the <s>ocket.
                        It will be long before this can be said of yours, & that which pairs with it; and I pray you both to
                            be assured of the sincere wish, in which Mrs. M. joins me, that in the mean time every happiness may await you.
                        
                            
                                James Madison
                            
                        
                    